Opinion by
Judge Pryor:
The demurrer to the indictment should have been- overruled. It is specific in the allegations made, and contains every essential requisite to make it a good indictment under the statute. ■
The holding of an election for representative is alleged, also the candidates before the people for that office, the district or voting precinct in which the accused voted, and the candidate he voted for. In addition it is charged that he was not a resident of the state of Kentucky, but resided in the state of Ohio. The statement that he was not a resident has reference to the time at which he voted, and no other meaning can well be given to the language used.
Judgment reversed and the cause remanded for further proceedings consistent with the opinion.